DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 23, 2021 has been entered. Claims 1-3, 5-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112 rejections previously set forth in the office action mailed on February 16, 2022.   
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed "hob plate" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Claim Interpretation
The claimed “hook-shaped” is interpreted as something that is shaped like a hook. The term “hook” is interpreted as “a curved or bent device for catching, holding, or pulling” in Merriam-Webster dictionary.
The claimed “radially protrude into” interpreted as the hook-shaped protrusions of spring coupling portion are placed along the periphery of the spring.
The claimed “radially protruding” is interpreted as the collar extends from the coupling element along a periphery of the spring.
The claimed “protrusions are adapted to engage behind an edge of the opening or recess” in claim 14 is interpreted as protrusions can engage outside of the periphery of the opening, or on the other side of the opening behind the collar.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US20100044367 (hereafter Kim) .
Regarding claim 1, 
Kim teaches an induction heating unit having a small and compact structure. Paragraph [16] teaches “the present invention may further include an induction coil base 12 provided under the induction coil 4 to support the induction coil 4, and a support unit 10 that supports the induction coil base 12.” Thus Kim is from the same field as the instant claim.
“An induction hob comprising: a housing; an induction heating unit; a hob plate; and a pressing entity adapted to press the induction heating unit against the hob plate, the pressing entity comprising: a spring element having a first end configured to engage the housing of an induction hob; and a coupling element, said coupling element being adapted to detachably couple the pressing entity with the induction heating unit;…. wherein the spring element is compressed between the housing and the coupling element for pressing the induction heating unit against the hob plate” (Kim teaches an induction hob in Fig. 1 comprising housing 2, coil 4, support unit 10. Here coil 4 and coil base 12 corresponds to induction heating unit, support unit corresponds to pressing entity, top part of housing 2 corresponds to hob plate. Spring in the support unit 10 presses the coil against housing and hence hob plate as taught in Fig. 2.

    PNG
    media_image1.png
    325
    771
    media_image1.png
    Greyscale

Fig. 2 of Kim teaches a coil pressed against housing by a spring
The limitation “configured to” is interpreted as a compression spiral spring as described in page 2 of the original disclosure “the spring element is a compression spring, specifically a compression spiral spring. Thereby, by placing the protruding free end of the spring element on a counter-bearing portion (e.g. a housing portion) and compressing the spring element, an induction heating unit operatively coupled with the coupling element of the pressing entity and including one or more induction coils can be pressed against the hob plate.” 
Fig. 2 teaches support unit 10 has a compression spiral spring 14 and support shaft 13. One end of the spring is inserted into insertion holes 15 of the housing. The other end of the spring is coupled to the shaft and hence with the coil base 12. Here spring corresponds to the spring element and insertion hole corresponds to the coupling element. )

    PNG
    media_image2.png
    664
    887
    media_image2.png
    Greyscale


Fig. 1 of Kim teaches an induction hob with pressing entity
“wherein the coupling element comprises: a spring coupling portion receiving the spring element within the coupling element such that a distal end of the coupling element surrounds a periphery of the spring element and the first end of the spring element protrudes out of the distal end of the coupling element,”( Fig. 1 and 2 teaches insertion holes 15 wherein one end of spring 14 is inserted within element 15  and the other end of spring 14 protrudes out of element 15.)
Regarding claim 2, 
“The induction hob according to claim 1, wherein the spring coupling portion comprises a recess for receiving a portion of said spring element.” (Kim teaches coupling portion 15 with a recess within that receives spring 14.) 
Regarding claim 3,
“The induction hob according to claim 1, wherein the spring element is a compression spring.” ( Fig. 1 of Kim teaches spring 14.)
Regarding claim 11,
“The induction hob according to claim 1, wherein the coupling element is in a fixed position relative to the induction heating unit.”  ( Kim teaches in Fig. 1 and 2 that insertion hole 15 is in a fixed position relative to coil base and coil.) 
Regarding claim 15, 
 “The induction hob according to claim 1, wherein the induction heating unit comprises one or more induction coils.” (Kim teaches coil 4 in Fig. 1 and 2.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 12-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  as applied to claim 1 above and further in view of  Takenaka et al., US 8205912 (hereafter Takenaka).
Regarding claim 5, 
“The induction hob according to claim 1, wherein a second end of the spring element is fixed within the spring coupling portion.” (Kim does not explicitly teach that spring is fixed within the coupling portion.
 Takenaka et al. teaches a coupling structure comprising a receiving part and a locking part connectable to receiving part. Even though the coupling structure in Takenaka is not used in induction cooker, it is solving the same problem of holding the spring inside the coupler by hooks as the instant claim.
Column 2, line 61- column 3, line 9 in Takenaka teaches “The fluid line coupling according to the exemplary embodiment of FIG. 1 is further equipped with a locking part 15 made of a hard-elastic synthetic material and having an annular body 16. …two also diametrically oppositely disposed spring tongues 18, which are insertable into the spring tongue receiving clearances 6, it being the case that in respective idle position, the latching tongues 17 and the spring tongues 18 extend on one side of the annular body 16 and protrude obliquely radially outward beyond said annular body 16. Formed on the free ends of each spring tongue 18 is a respective radially inwardly projecting locking projection 19.” Fig. 1, 3, 4 teaches that tongues 18 are flexible. Hence spring tongues 18 with hooks 19 correspond to the spring fixing means in the instant claim.

    PNG
    media_image3.png
    549
    878
    media_image3.png
    Greyscale

Fig. 3 of Takenaka et al. teaches a pair of flexible spring fixing hooks and a pair of coupling fixing hooks before locking

    PNG
    media_image4.png
    541
    938
    media_image4.png
    Greyscale


Fig. 4 of Takenaka et al. teaches a pair of flexible spring fixing hooks and a pair of coupling fixing hooks during locked position
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of Kim. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30.)
Regarding claim 6,
“The induction hob according to claim 5, wherein hook-shaped protrusions in the spring coupling portion are adapted to engage into a coil of the spring element.” (Kim does not explicitly teach hooks to hold the spring. 
Fig. 1, 3, and 4 of Takenaka teaches hook shaped protrusions 19 that engage to hold collar 29. Since the collar 29 is spherical and round like a coil of a spring, hook 19 is expected to engage into a coil of a spring. It is noted that the term collar corresponds to two different type structures in Takenaka and in instant application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of Kim. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30. )
Regarding claim 7,
“The induction hob according to claim 6, wherein said hook-shaped protrusions radially protrude into the spring coupling portion.” (Kim does not explicitly teach hooks into the coupling portion. 
Takenaka teaches in column 3, lines 8-9 “Formed on the free ends of each spring tongue 18 is a respective radially inwardly projecting locking projection 19.” The radially inwardly projecting locking projections 19 correspond to hooks in the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of Kim. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30.)
Claims 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  as applied to claim 1 above and further in view of  LG AGM73610701 washer magnetic door plunger, YouTube 2014 and Amazon (hereafter LG AGM).
Regarding claim 8,
“The induction hob according to claim 1, wherein the coupling element is adapted to be inserted into an opening or recess provided within the induction heating unit.” ( Kim does not explicitly teach a coupling element inserted into induction heating unit.
LG AGM teaches a pressing entity with a spring and coupler in Screenshot 1. The coupler pushes the spring against the door and thus holds the door at a certain pressure against the door frame. Thus LG AGM solves the same problem of pressing two structures against each other through a spring and coupler. 
 Screenshot 1 and 3 of LG AGM is from YouTube dated in 2014. Screenshot 2 and 4 of LG AGM from Amazon is presented as evidence. Screenshot 2 teaches the exact structure LG AGM as Screenshot 1 with a better view of the structure.

    PNG
    media_image5.png
    925
    1388
    media_image5.png
    Greyscale

Screenshot 1 teaches LG AGM73610701 available on YouTube in 2014

    PNG
    media_image6.png
    952
    1540
    media_image6.png
    Greyscale

Screenshot 2 of LG AGM73610701 from Amazon 


    PNG
    media_image7.png
    468
    1118
    media_image7.png
    Greyscale

Zoomed in view of Screenshot 2 of LG AGM73610701 from Amazon 
Annotated screenshot 3 of LG AGM teaches spring coupler inserted into an opening of door as the cross section of the coupler is adapted to that of the door opening. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the coupling element taught by Kim with the coupling element as taught in LG AGM. One of ordinary skill in the art would have been motivated to do so because “The support unit 10 may be implemented in various ways such that the induction coil base 12 is separated from a bottom surface of the main body 2 and the induction coil 4 is tightly attached to an upper surface of the main body 2” as taught in paragraph [24] of Kim. Paragraph [25] of Kim further teaches that support unit allows induction heating unit to have elasticity in a vertical direction and thus allow the heating unit to be held in place. Similarly LG AGM teaches a spring that provides elasticity along the spring. The coupling element presses the spring against an inner wall of the door to have elasticity. It would have been obvious for a person skilled in the art to substitute the coupling element of Kim with the coupling element of LG AGM because the coupling elements are art-recognized equivalent known for the same purpose of pressing spring against a surface. MPEP 2144.06-II.)

    PNG
    media_image8.png
    944
    1337
    media_image8.png
    Greyscale

Screenshot 3 of LG AGM teaches spring coupler inserted into an opening of door as the cross section of coupler is adapted to that of the opening.
Regarding claim 9,
“The induction hob according to claim 8, wherein the coupling element comprises an outer cross section adapted to a cross section of the opening or recess provided within the induction heating unit.”(Annotated screenshot 3 of LG AGM.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the coupling element taught by Kim with the coupling element as taught in LG AGM. One of ordinary skill in the art would have been motivated to do so because “The support unit 10 may be implemented in various ways such that the induction coil base 12 is separated from a bottom surface of the main body 2 and the induction coil 4 is tightly attached to an upper surface of the main body 2” as taught in paragraph [24] of Kim. Paragraph [25] of Kim further teaches that support unit allows induction heating unit to have elasticity in a vertical direction and thus allow the heating unit to be held in place. Similarly LG AGM teaches a spring that provides elasticity along the spring. The coupling element presses the spring against an inner wall of the door to have elasticity. It would have been obvious for a person skilled in the art to substitute the coupling element of Kim with the coupling element of LG AGM because the coupling elements are art-recognized equivalent known for the same purpose of pressing spring against a surface. MPEP 2144.06-II.)
Regarding claim 10,
“The induction hob according to claim 8, wherein a cross section of the coupling element comprises a circular shape or arc-shaped portions in order to be received in the opening or recess of the induction heating unit.”  (Annotated screenshot 3 of LG AGM.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the coupling element taught by Kim with the coupling element as taught in LG AGM. One of ordinary skill in the art would have been motivated to do so because “The support unit 10 may be implemented in various ways such that the induction coil base 12 is separated from a bottom surface of the main body 2 and the induction coil 4 is tightly attached to an upper surface of the main body 2” as taught in paragraph [24] of Kim. Paragraph [25] of Kim further teaches that support unit allows induction heating unit to have elasticity in a vertical direction and thus allow the heating unit to be held in place. Similarly LG AGM teaches a spring that provides elasticity along the spring. The coupling element presses the spring against an inner wall of the door to have elasticity. It would have been obvious for a person skilled in the art to substitute the coupling element of Kim with the coupling element of LG AGM because the coupling elements are art-recognized equivalent known for the same purpose of pressing spring against a surface. MPEP 2144.06-II.)  
Regarding claim 12,
“The induction hob according to claim 11, wherein one or more hook-shaped protrusions is/are adapted to engage into or behind a section of the induction heating unit.” ( The limitation “adapted to engage into or behind a section of the induction heating unit” is intended use of the hooks. 
Kim does not teach hook shaped protrusions.
 Screenshot 1 and 2 of LG AGM teaches hooks at the coupling section that engages the coupling section with another structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the coupling element taught by Kim with the coupling element as taught in LG AGM. One of ordinary skill in the art would have been motivated to do so because “The support unit 10 may be implemented in various ways such that the induction coil base 12 is separated from a bottom surface of the main body 2 and the induction coil 4 is tightly attached to an upper surface of the main body 2” as taught in paragraph [24] of Kim. Paragraph [25] of Kim further teaches that support unit allows induction heating unit to have elasticity in a vertical direction and thus allow the heating unit to be held in place. Similarly LG AGM teaches a spring that provides elasticity along the spring. The coupling element presses the spring against an inner wall of the door to have elasticity. It would have been obvious for a person skilled in the art to substitute the coupling element of Kim with the coupling element of LG AGM because the coupling elements are art-recognized equivalent known for the same purpose of pressing spring against a surface. MPEP 2144.06-II.)
Claims 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of LG AGM as applied to claim 9 above and further in view of  Manuel et al., EP 3012536 (hereafter Manuel).
Regarding claim 13, 
“The induction hob according to claim 9, wherein the coupling element comprises a radially protruding collar extending around a periphery of the coupling element and forming a contact surface being adapted to rest against a planar portion close to the opening or recess of the induction heating unit.”  (The claim is interpreted as a collar of the coupling element forms a contact surface. The limitation “being adapted to rest against a planar portion close to the opening or recess of the induction heating unit” describes what a  collar does. The primary combination of references does not teach a collar with the coupling element. 

    PNG
    media_image9.png
    406
    723
    media_image9.png
    Greyscale

Fig. 11 of Manuel teaches a collar of the coupling element
Manuel teaches a connection system that detachably connects a cover plate with a hob cavity in a gas hob. Thus Manuel is from the same field as the instant claim. In Fig. 11, Manuel teaches a circular support section 11 corresponding to collar of the instant claim. Collar 11 “is set up to lie flat on the hob trough 3” as taught in page 7, paragraph 6 of the attached machine translation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the collar as taught in Manuel to the coupling element of Kim when Kim is used against a planar surface. One of ordinary skill in the art would have been motivated to do so to enable “the support portion 11 is spring-biased against the hob trough 3. As a result, a relative movement between the connection pin 6 and the hob trough 3 can be prevented” as taught in page 10, paragraph 1 of Manuel.)
Regarding claim 14,
“The induction hob according to claim 13, wherein fixing means comprising 4one or more hook-shaped protrusions are adapted to engage behind an edge of the opening or recess when the collar rests against the planar portion of the induction heating unit.”  (The primary combination of references does not teach a collar with the coupling element.
Manuel teaches a connection system that detachably connects a cover plate with a hob cavity in a gas hob. In Fig. 11, Manuel teaches a circular support section 11 corresponding to collar of the instant claim. Collar 11 “is set up to lie flat on the hob trough 3” as taught in page 7, paragraph 6 of the attached machine translation. Abstract teaches “the connection pin (6) has a gripping portion (7) which is adapted for fastening the connecting pin (6) on the hob cavity (3) to engage positively behind an opening (8) provided in the hob cavity (3).” Here gripping portion corresponds to fixing means in the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the collar and gripping portion as taught in Manuel to the coupling element of Kim when Kim is used against a planar surface. One of ordinary skill in the art would have been motivated to do so to enable “the support portion 11 is spring-biased against the hob trough 3. As a result, a relative movement between the connection pin 6 and the hob trough 3 can be prevented” as taught in page 10, paragraph 1 of Manuel.)
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and in view of LG AGM and Takenaka et al., US 8205912 (hereafter Takenaka).
Regarding claim 16,
“A pressing entity for an induction hob, the induction hob comprising a housing, an induction heating unit and a hob plate, the pressing entity adapted for pressing the induction heating unit against the  hob plate,” (Similar scope to claim 1 and therefore rejected under the same argument.) 
“the pressing entity comprising: a coupling element adapted to be inserted through an opening in a support plate of the induction heating unit,” (Similar scope to claims 1 and 8 and therefore rejected under the same argument.)
 “the coupling element having a recess therein and a collar extending radially from a periphery of the coupling element”(Similar scope to claims 2 and 13 and therefore rejected under the same argument.)
“a first flexible hook-shaped protrusion of said coupling element at least partially protruding inwardly into said recess,” (Kim does not explicitly teach hooks protruding inwardly into the recess. Fig. 1, 3, and 4 of Takenaka teaches hook shaped protrusions 19 that are protruding inward. Fig. 3 and 4 also teaches that hook 19 is connected to spring tongue 18 whereas spring tongues are flexible as taught in abstract. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of Kim. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30.)
“and a compression spring partially received within said recess through said opening such that a distal end of the coupling element surrounds a periphery of the compression spring and a first end of the compression spring protrudes out from the distal end of the coupling element, wherein said first end of the compression spring is configured to engage the housing of an induction hob such that the compression spring is compressed between the housing and the coupling element for pressing the induction heating unit against the hob plate;” (Similar scope to claims 1 and 3 and therefore rejected under the same argument.) 
“said first flexible hook-shaped protrusion being configured such that upon insertion of said compression spring into said recess the first flexible hook-shaped protrusion bends outwardly to make way for said insertion of said spring, and such that the first flexible hook-shaped protrusion resumes its inward-protruding position in said recess once the spring has been inserted so as to interact with coils or windings of the spring in order to retain the spring within the recess5.”(Kim does not explicitly teach hooks protruding inwardly into the recess. Fig. 3, and 4 of Takenaka teaches hook shaped protrusions 19 that move outward when plug-in part 28 is inserted into the receiving body 2. The hooks 19 move inward and lock annular collar 29 in Fig. 4. Since collar 29 is spherical and round like a coil of a spring, hook 19 is expected to engage into a coil of a spring. It is noted that the term collar corresponds to two different type structures in Takenaka and in instant application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of LG AGM. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30.)
  Regarding claim 17,
“The pressing entity according to claim 16, said coupling element being made of electrically non-conductive material.” (Kim does not explicitly teach a non-conductive coupling element.
Screenshot 3 of LG AGM teaches that spring coupler is made of plastic. It is implicit that plastic is electrically non-conductive.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the coupling element taught by Kim with the coupling element as taught in LG AGM. One of ordinary skill in the art would have been motivated to do so because “The support unit 10 may be implemented in various ways such that the induction coil base 12 is separated from a bottom surface of the main body 2 and the induction coil 4 is tightly attached to an upper surface of the main body 2” as taught in paragraph [24] of Kim. Paragraph [25] of Kim further teaches that support unit allows induction heating unit to have elasticity in a vertical direction and thus allow the heating unit to be held in place. Similarly LG AGM teaches a spring that provides elasticity along the spring. The coupling element presses the spring against an inner wall of the door to have elasticity. It would have been obvious for a person skilled in the art to substitute the coupling element of Kim with the coupling element of LG AGM because the coupling elements are art-recognized equivalent known for the same purpose of pressing spring against a surface. MPEP 2144.06-II.)

    PNG
    media_image10.png
    918
    1537
    media_image10.png
    Greyscale
 
Screenshot 4 of  LG AGM73610701 from Amazon
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, LG AGM and Takenaka as applied to claim 16 above and further in view of Manuel.
Regarding claim 18,
“The pressing entity according to claim 19, said coupling element comprising a pair of said first flexible hook-shaped protrusions at least partially protruding inwardly into and arranged at opposite sides of the recess,” (Kim does not explicitly teach hooks protruding inwardly into the recess. 
Fig. 1, 3, and 4 of Takenaka teaches hook shaped protrusions 19 that are protruding inward. Fig. 3 and 4 also teaches that hook 19 is connected to spring tongue 18 whereas spring tongues are flexible as taught in abstract. Fig. 1 teaches spring tongues 18 with hooks 19 are placed at opposite side of the annular body 16. 

    PNG
    media_image11.png
    555
    685
    media_image11.png
    Greyscale

Zoomed out view of Fig. 1 of Takenaka teaches hooks at opposite side of recess
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of Kim. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30.)
“ and a pair of said second flexible hook-shaped protrusion protruding outward from and arranged at opposite sides of said circumferential surface and spaced axially from said collar so as to define said receiving space.” (Kim does not teach hooks.
Screenshot 1 and 2 of LG AGM teaches a pair of hooks protruding outward and arranged at opposite sides of the recess. The hooks can latch on to a support plate and hence create a receiving space. The hooks are flexible because they can be snapped in and out of an opening as shown in Screenshot 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the coupling element taught by Kim with the coupling element as taught in LG AGM. One of ordinary skill in the art would have been motivated to do so because “The support unit 10 may be implemented in various ways such that the induction coil base 12 is separated from a bottom surface of the main body 2 and the induction coil 4 is tightly attached to an upper surface of the main body 2” as taught in paragraph [24] of Kim. Paragraph [25] of Kim further teaches that support unit allows induction heating unit to have elasticity in a vertical direction and thus allow the heating unit to be held in place. Similarly LG AGM teaches a spring that provides elasticity along the spring. The coupling element presses the spring against an inner wall of the door to have elasticity. It would have been obvious for a person skilled in the art to substitute the coupling element of Kim with the coupling element of LG AGM because the coupling elements are art-recognized equivalent known for the same purpose of pressing spring against a surface. MPEP 2144.06-II.
However the primary combination of references does not explicitly teach a collar. 
In Fig. 11, Manuel teaches a circular support section 11 corresponding to collar of the instant claim. Collar 11 “is set up to lie flat on the hob trough 3” as taught in page 7, paragraph 6 of the attached machine translation. 
    PNG
    media_image12.png
    506
    655
    media_image12.png
    Greyscale
 

Annotated Fig. 9 of Manuel teaches how coupler from LG AGM can be modified to have a collar 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the collar as taught in Manuel to the coupling element of Kim when Kim is used against a planar surface. One of ordinary skill in the art would have been motivated to do so to enable “the support portion 11 is spring-biased against the hob trough 3. As a result, a relative movement between the connection pin 6 and the hob trough 3 can be prevented” as taught in page 10, paragraph 1 of Manuel.)
Regarding claim 19,
“ The pressing entity according to claim 16, said coupling element further comprising: a second flexible hook-shaped protrusion of said coupling element protruding outward from a circumferential surface thereof and spaced axially from said collar so as to define a receiving space between said second hook-shaped protrusion and said collar,” (Similar scope to claim 18 and therefore rejected under the same argument.)
“said second flexible hook-shaped protrusion being configured such that upon insertion of said coupling element through said opening in said support plate the second flexible hook-shaped protrusion bends inward to make way therefor until a portion of said support plate surrounding the opening therein reaches said receiving space, whereupon said second flexible hook-shaped protrusion resumes its radially outward- protruding position so as to confine said portion of said support plate in the receiving space between said collar and the second flexible hook-shaped protrusion.”  (The limitation “the second flexible hook-shaped protrusion bends inward to make way…said second flexible hook-shaped protrusion resumes its radially outward- protruding position so as to confine said portion of said support plate in the receiving space” is describing intended use of the hook-shaped protrusions. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP 2114.
The limitation is interpreted as hook-shaped protrusions are flexible. Kim does not teach hooks.
 Screenshot 1 and 2 of LG AGM teaches a pair of hooks protruding outward and arranged at opposite sides of the recess. The hooks can latch on to a support plate and hence create a receiving space. The hooks are flexible because they can be snapped in and out of an opening as shown in Screenshot 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the coupling element taught by Kim with the coupling element as taught in LG AGM. One of ordinary skill in the art would have been motivated to do so because “The support unit 10 may be implemented in various ways such that the induction coil base 12 is separated from a bottom surface of the main body 2 and the induction coil 4 is tightly attached to an upper surface of the main body 2” as taught in paragraph [24] of Kim. Paragraph [25] of Kim further teaches that support unit allows induction heating unit to have elasticity in a vertical direction and thus allow the heating unit to be held in place. Similarly LG AGM teaches a spring that provides elasticity along the spring. The coupling element presses the spring against an inner wall of the door to have elasticity. It would have been obvious for a person skilled in the art to substitute the coupling element of Kim with the coupling element of LG AGM because the coupling elements are art-recognized equivalent known for the same purpose of pressing spring against a surface. MPEP 2144.06-II.)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and in view of Takenaka.
 “ A pressing entity for an induction hob, the induction hob comprising a housing, an induction heating unit and a hob plate, the pressing entity adapted for pressing the induction heating unit against a hob plate, the pressing entity comprising: 6a spring element having a first end configured to engage a housing of an induction hob; and a coupling element, said coupling element being adapted to detachably couple the pressing entity with the induction heating unit; wherein the coupling element comprises: a spring coupling portion receiving the spring element within the spring coupling portion such that the first end of the spring element protrudes out of the coupling element and the spring element is compressed between the housing and the coupling element for pressing the induction heating unit against the hob plate;” (Similar scope to claim 1 and therefore rejected under the same argument)
“and spring fixing means for fixing a second end of the spring element in the spring coupling portion wherein said spring fixing means comprises hook-shaped protrusions radially protruding into the spring coupling portion to engage into a coil of the spring element.” (Similar scope to claims 5, 6, and 7 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on May 16, 2022 with respect to claim(s) 1-3, 5-20 have been considered but are not persuasive. The applicant has amended claims 1-3,5-20 to claim an induction hob with a pressing entity. 
The applicant argues on pages 9-10 of Remarks that this makes the claims distinguishable over prior art. However, a new ground of rejection is made based on the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761